11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                        JUDGMENT


April Collins,                                      * From the 244th District
                                                      Court of Ector County,
                                                      Trial Court No. C-42,244.

Vs. No. 11-14-00312-CR                              * November 5, 2015

The State of Texas,                                 * Opinion by Wright, C.J.
                                                      (Panel consists of: Wright, C.J.,
                                                      Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that there
is error in the order below.      Therefore, in accordance with this court’s
opinion, we affirm the order of the trial court in part, and we reverse it in part.
We remand the cause to the trial court with instructions to dismiss Counts I, II,
and III of the indictment. The trial court may proceed under Count IV of the
indictment.